     Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 1 of 16 PageID #:17




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DANIEL DRZYMALLA,

                   Plaintiff,
                                                   No. 19-cv-06655
       v.
                                                   Judge Marvin E. Aspen
THE BELT RAILWAY COMPANY OF
CHICAGO,                                           Magistrate Judge Jeffrey I. Cummings

                   Defendant.



               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                        TO PLAINTIFF’S COMPLAINT

       Now comes The Belt Railway Company of Chicago (hereinafter “Defendant”), by and

through its attorneys, Littler Mendelson, P.C., and for its answer to Plaintiff’s Complaint, states as

follows:

                                 JURISDICTION AND VENUE

        1.     This is an action pursuant to the United States Constitution, the Americans with
Disabilities Act Amendments Act of 2008 (“ADAAA”), 42 U.S.C. §12101 et seq. This court has
jurisdiction under and by virtue of 28 U.S.C §§ 1331 and 1343.

       ANSWER:         Defendant admits that Plaintiff attempts to bring a claim for violation of the

ADA, but denies it has engaged in any act or omission giving rise to any cause of action under that

statutes. Defendant admits this Court has jurisdiction over this action. Defendant denies the

remaining allegations in Paragraph 1.


      2.      Venue is founded in this judicial district upon 28 U.S.C. § 1391 as the acts
complained of arose in this district.

       ANSWER:         Defendant admits that venue is proper in this Court. Defendant denies the

remaining allegations in Paragraph 2.
     Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 2 of 16 PageID #:18




        3.   Plaintiff, Daniel Drzymalla, has fully complied with the procedural requirements
of the ADAAA. He filed a charge for discrimination with the EEOC, received a right-to-sue letter
from the EEOC, and brought this lawsuit within the applicable time period.

       ANSWER:        Defendant admits Plaintiff filed a charge of discrimination with the EEOC

and received a right to sue letter from the EEOC. Defendant denies the remaining allegations in

Paragraph 3.

                                           PARTIES

      4.     At all times herein mentioned, Plaintiff, Daniel Drzymalla (hereinafter “Plaintiff”),
was employed by the Defendant, The Belt Railway of Chicago (hereinafter “Belt” or “Defendant”).

       ANSWER:        Defendant admits Plaintiff was and is Defendant’s employee. Defendant

denies the remaining allegations in Paragraph 4.


        5.      At all times herein mentioned, Defendant, Belt, was and is believed and alleged
hereon to be a corporation duly organized, existing, and operating within the jurisdiction of this
Court. Belt is also an employer subject to suit under the ADAAA in that Defendant is in an industry
affecting commerce and had 15 or more employees in each of 20 or more weeks in the current or
preceding calendar year.

       ANSWER:        Defendant admits Defendant is an Illinois corporation doing business in

Illinois. Defendant admits it is an employer covered by the ADA. Defendant denies the remaining

allegations in Paragraph 5.


                                 FACTUAL ALLEGATIONS

       6.      Defendant Belt operates the largest intermediate switching terminal railroad in the
United States.

       ANSWER:        Defendant admits the allegations in Paragraph 6.


       7.      Plaintiff began his employment with Defendant in September 2012 as a Switchman
and in April 2013 Plaintiff was promoted to a Trainmaster position.

       ANSWER:        Defendant admits the allegations in Paragraph 7.




                                               -2-
     Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 3 of 16 PageID #:19




        8.     Plaintiff is disabled in that he has degenerate disc disease and osteopenia. Plaintiff
has undergone two lumbar fusion surgeries, and is substantially limited in his ability to lift, sit
and/or stand due to back pain.

       ANSWER:         Defendant admits Plaintiff has undergone two surgeries since beginning his

employment with Defendant. Defendant lacks information sufficient to form a belief as the

veracity of the allegations concerning Plaintiff’s diagnoses and restrictions, and so denies them.

Defendant denies the remaining allegations in Paragraph 8.


       9.      Plaintiff is a qualified person with respect to his employment in that, with or without
a reasonable accommodation, he can perform the essential functions of his job.

       ANSWER:         Defendant denies the allegations in Paragraph 9.


       10.     At all material times, Plaintiff performed his job according to his employer’s
legitimate expectations.

       ANSWER:         Defendant denies the allegations in Paragraph 10.


        11.    In April 2014, Plaintiff began experiencing lower back and leg pain. Plaintiff was
prescribed pain medication to help alleviate the pain.

       ANSWER:         Defendant admits that Plaintiff informed Defendant in April 2014 that he

was experiencing back pain. Defendant lacks information sufficient to form a belief as the veracity

of the remaining allegations in Paragraph 11, and so denies them.


      12.     Plaintiff’s condition continued to worsen and in October 2015, Plaintiff took a
medical leave of absence to obtain lumbar fusion surgery of his L2-S1 vertebrae.

       ANSWER:         Defendant admits Plaintiff took a medical leave of absence beginning

October 15, 2015. Defendant lacks information sufficient to form a belief as the veracity of the

remaining allegations in Paragraph 12, and so denies them


       13.    In January 2016, Plaintiff informed Defendant that he was clear to return to work
post-surgery with a restriction to not lift more than ten pounds.



                                                -3-
      Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 4 of 16 PageID #:20




       ANSWER:         Defendant admits that in January 2016 Plaintiff informed Defendant that he

would be able to return to work on February 22 with a restriction not to lift more than ten pounds.

Defendant denies the remaining allegations in Paragraph 13.


         14.    In February 2016, Plaintiff underwent a return to work examination by the
Defendant’s doctor. The doctor further cleared Plaintiff to return to work with a ten-pound lift
restriction and with full awareness of Plaintiff’s prescribed pain medication.

       ANSWER:         Defendant admits that on February 29, 2016, Plaintiff underwent a return to

work examination with Dr. Joseph Laluya. Defendant admits Dr. Laluya was concerned about

Plaintiff’s ability to work safely due to the amount of medication Plaintiff was taking and so

released him to work in the office only, not in the field, and with a restriction not to lift more than

ten pounds. Defendant denies the remaining allegations in Paragraph 14.


      15.     Plaintiff returned to work after his lumbar fusion surgery in February 2016 and the
Defendant briefly accommodated his restrictions by allowing him to work in an office setting.

       ANSWER:         Defendant admits it accommodated Plaintiff’s restrictions by allowing him

to work in the office when he returned to work in March 2016. Defendant denies the remaining

allegations in Paragraph 15.


       16.    In March 2016, Plaintiff returned to normal duty and worked in the yard tower
while taking pain medication for his back pain, he remained in this position until his second
surgery.

       ANSWER:         Defendant admits Plaintiff worked in the modified office position as an

accommodation until his second surgery. Defendant denies the remaining allegations in Paragraph

16.


      17.     Plaintiff began to experience increased back pain and in February 2017, he learned
he would require another lumbar fusion surgery to address loose bolts from his initial surgery.

       ANSWER:         Defendant admits the allegations in Paragraph 17.


                                                 -4-
     Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 5 of 16 PageID #:21




        18.    Once Plaintiff communicated his increased back pain, the likeliness of another back
surgery, and the need for time off, Defendants retaliated by increasing Plaintiff’s hours and
requiring him to work more hours than every other similarly situated employee.

       ANSWER:        Defendant denies the allegations in Paragraph 18.


       19.     Plaintiff promptly notified Defendant Belt of his second surgery and took a medical
leave of absence beginning February 20, 2017.

       ANSWER:        Defendant admits Plaintiff took a medical leave of absence, beginning on

or around February 20, 2017, for a second surgery. Defendants denies the remaining allegations

in Paragraph 19.


       20.     In September 2017, Plaintiff’s doctor cleared him to return to work post- surgery
and the only restriction placed on Plaintiff was that he could not work more than three days in a
row.

       ANSWER:        Defendant denies the allegations in Paragraph 20.


        21.    It had never been a requirement by Defendant that an employee must work more
than three days in a row, in fact the Defendant had an express three days on three days off policy.

       ANSWER:        Defendant denies the allegations in Paragraph 21.


       22.    On or about September 28, 2017, Plaintiff notified the Defendant through himself
and by a doctor that he was able to return to work with minimal restrictions on October 21, 2017.

       ANSWER:        Defendant admits Plaintiff sent Defendant a doctor’s note on or about

September 28, 2017. Defendant denies the remaining allegations in Paragraph 22.


        23.     Upon receipt of Plaintiff’s medical note clearing him for work, Defendant notified
Plaintiff they could not accommodate his physical restrictions.

       ANSWER:        Defendant admits it informed Plaintiff that he could not return to work

based on the type and amount of prescription medication he was taking. Defendant denies the

remaining allegations in Paragraph 23.




                                               -5-
      Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 6 of 16 PageID #:22




         24.    Defendant notified Plaintiff that he could not return to work until he had no
restrictions on his work schedule and was no longer taking his prescribed pain medication.

       ANSWER:         Defendant admits it informed Plaintiff that he could not return to work on a

part time schedule and that he could not return to work based on the type and amount of

prescription medication he was taking. Defendant denies the remaining allegations in Paragraph

24.


       25.    In an attempt to have his restrictions lifted so he could return to work, Plaintiff
decided to undergo an independent functional capacity exam in March 2018.

       ANSWER:         Defendant admits Plaintiff underwent an independent functional capacity

exam in March 2018. Defendant lacks information sufficient to form a belief as to the veracity of

the allegations concerning Plaintiff’s motivations, and so denies them.


       26.    The results of the functional capacity exam indicated that Plaintiff was capable of
performing light to medium work and that he could return to work, the only restriction being that
he could not work more than three days in a row.

       ANSWER:         Defendant admits the functional capacity exam indicated that Plaintiff was

capable of performing light to medium work and could not work more than three days in a row.

Defendant denies the remaining allegations in Paragraph 26.


        27.    In or around April 2018, Plaintiff notified Defendant of the results of his functional
capacity exam and provided Defendant with a copy of the findings as well as a doctor note clearing
his return to work with minimal restrictions.

       ANSWER:         Defendant admits that it received a copy of the functional capacity exam in

April 2018, and a doctor’s note referring to Plaintiff’s restrictions upon return to work. Defendant

denies the remaining allegations in Paragraph 27.


        28.     Despite his only restriction being that he could not work more than three 12-hour
days in a row, and even though it was never previously a condition of employment to have to work
more than three days in a row, Defendant did not allow Plaintiff to return to work.


                                                -6-
        Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 7 of 16 PageID #:23




         ANSWER:       Defendant admits Plaintiff was not permitted to return to work in April

2018. Defendant denies the remaining allegations in Paragraph 28.


       29.  Plaintiff would be able to perform the essential functions of his job if Defendant
had accommodated the minimal restrictions that he required.

         ANSWER:       Defendant denies the allegations in Paragraph 29.


       30.     Defendant did not participate in an interactive process with Plaintiff but rather
required Plaintiff to be without any restrictions in order to return to work.

         ANSWER:       Defendant denies the allegations in Paragraph 30.


         31.    Defendant allowed other, non-disabled, employees to work only three days at a
time.

         ANSWER:       Defendant denies the allegations in Paragraph 31.


       32.     Defendant previously accommodated other employees and allowed them to return
to work on light duty.

         ANSWER:       Defendant admits the allegations in Paragraph 32.


        33.    Defendant allowed other employees to take pain medication on the job. Defendant
did not have any policy that prohibited employees with similar job responsibilities as Plaintiff from
taking pain medication.

         ANSWER:       Defendant admits that, in certain circumstances, employees have been

allowed to take pain medication on the job. Defendant denies the remaining allegations in

Paragraph 33.


        34.    The Defendant failed to accommodate the Plaintiff when it did not allow him to
return to work despite being cleared for duty with minimal restrictions.

         ANSWER:       Defendant denies the allegations in Paragraph 34.


       35.     Defendant’s reason for denying Plaintiff’s accommodation request and not
allowing Plaintiff to return to work is discriminatory and retaliatory.


                                                -7-
     Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 8 of 16 PageID #:24




       ANSWER:        Defendant denies the allegations in Paragraph 35.


        36.    As a result of the aforesaid acts of the Defendant, Plaintiff has lost income and
benefits in an amount to proven at the time of trial. Plaintiff claims such damages together with
prejudgment interest as permitted by law.

       ANSWER:        Defendant denies the allegations in Paragraph 36.


       37.     The aforementioned acts of the Defendant were reckless, willful, wanton,
malicious, oppressive, and in callous disregard to and indifference to Plaintiff. Thus, Plaintiff
requests the assessment of punitive damages and/or liquidated damages against the defendant in a
sum as determined according to law and proof.

       ANSWER:        Defendant denies the allegations in Paragraph 37.


                                COUNT I
  PLAINTIFF AGAINST DEFENDANT FOR DISCRIMINATION ON THE BASIS OF
    PLAINTIFF’S DISABILITY IN VIOLATION OF THE ADAAA - DISPARATE
                              TREATMENT

       38.     Plaintiff realleges and incorporates paragraphs one (1) through thirty-seven (37) as
though fully set forth at this place.

       ANSWER:        Defendant incorporates its answers to Paragraphs 1-38, as though fully set

forth herein.


       39.    Plaintiff is disabled in that he was diagnosed with degenerate disc disease and
osteopenia and is substantially limited in the major life activities of musculoskeletal function.

       ANSWER:        Defendant lacks information sufficient to form a belief as the veracity of the

allegations concerning Plaintiff’s diagnoses and limitations, and so denies them. Defendant denies

the remaining allegations in Paragraph 39.


       40.     Plaintiff is qualified for the job he held with Defendant and he performed all job
functions to Defendant’s legitimate employment expectations.

       ANSWER:        Defendant denies the allegations in Paragraph 40.




                                               -8-
     Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 9 of 16 PageID #:25




       41.    Despite Plaintiff’s qualifications and job performance, he was discriminated against
by Defendant because he is disabled.

       ANSWER:         Defendant denies the allegations in Paragraph 41.


       42.     Defendant’s discrimination against Plaintiff was intentional.

       ANSWER:         Defendant denies the allegations in Paragraph 42.


      43.    Defendant discriminated against Plaintiff in the terms and conditions of
employment in that he has been unable to return to work since being cleared in October 2017.

       ANSWER:         Defendant denies the allegations in Paragraph 43.


       44.     Similarly situated non-disabled employees were not subjected to the same terms
and conditions of employment as was Plaintiff.

       ANSWER:         Defendant denies the allegations in Paragraph 44.


      45.      Defendant’s reason for denying Plaintiff the opportunity to return to work with
minimal restrictions is false and merely pretext for illegal discrimination.

       ANSWER:         Defendant denies the allegations in Paragraph 45.


       46.     Defendant’s actions, as described above, are in violation of ADAAA in that
Defendant acted to discriminate against Plaintiff in the terms and conditions of his employment
because of his disability.

       ANSWER:         Defendant denies the allegations in Paragraph 46.


        47.     As a direct and proximate result of said unlawful employment practices and in
disregard of the Plaintiff’s rights and sensibilities, Plaintiff has suffered lost wages, the indignity
of discrimination, which has manifested in emotional distress, and further has negatively impacted
his future ability to support himself, harmed his earning capacity, disrupted his personal life, and
caused loss of enjoyment of the ordinary pleasures of life.

       ANSWER:         Defendant denies the allegations in Paragraph 47.




                                                 -9-
    Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 10 of 16 PageID #:26




                            COUNT II
PLAINTIFF AGAINST DEFENDANT FOR FAILURE TO PROVIDE A REASONABLE
            ACCOMMODATION IN VIOLATION OF THE ADAAA

       48.     Plaintiff realleges and incorporates paragraphs one (1) through thirty-seven (37) as
though fully set forth at this place.

        ANSWER:         Defendant incorporates its answers to Paragraphs 1-37, as though fully set

forth herein.


      49.     Plaintiff is disabled in that he is substantially limited in in the major life activity of
musculoskeletal function.

        ANSWER:         Defendant denies the allegations in Paragraph 49.


        50.     Plaintiff is a qualified person with a disability in that Plaintiff can perform the
essential functions of his job with a reasonable accommodation.

        ANSWER:         Defendant denies the allegations in Paragraph 50.


       51.    Defendant was able to provide a reasonable accommodation to Plaintiff by allowing
him to only work three 12-hour shifts at a time or by allowing him to work in an office position.

        ANSWER:         Defendant denies the allegations in Paragraph 51.


       52.    Other individuals have been allowed to only work three days in a row and the
standard schedule provided for three days on followed by three days off.

        ANSWER:         Defendant denies the allegations in Paragraph 52.


         53.    Such reasonable accommodation would not cause an undue hardship on Defendant,
as Defendant had previously and successfully accommodated Plaintiff with some of the same
restrictions as he was now requesting.

        ANSWER:         Defendant denies the allegations in Paragraph 53.


        54.     Defendant refused to provide Plaintiff with a reasonable accommodation.

        ANSWER:         Defendant denies the allegations in Paragraph 54.




                                                 -10-
    Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 11 of 16 PageID #:27




       55.     Defendant failed to engage in the required interactive process to determine what it
could do to provide Plaintiff with a reasonable accommodation.

       ANSWER:         Defendant denies the allegations in Paragraph 55.


      56.     Defendant’s actions, as described above, are in violation of the ADAAA, as
Defendant did not offer Plaintiff, a qualified individual with a disability, an available reasonable
accommodation.

       ANSWER:         Defendant denies the allegations in Paragraph 56.


        57.     As a direct and proximate result of said unlawful employment practices and in
disregard of the Plaintiff’s rights and sensibilities, Plaintiff has suffered lost wages, the indignity
of discrimination, which has manifested in emotional distress, and further has negatively impacted
his future ability to support himself, harmed his earning capacity, disrupted his personal life, and
caused loss of enjoyment of the ordinary pleasures of life.

       ANSWER:         Defendant denies the allegations in Paragraph 57.


                            COUNT III
 PLAINTIFF AGAINST DEFENDANT FOR RETALIATION IN VIOLATION OF THE
                             ADAAA

       58.     Plaintiff realleges and incorporates paragraphs one (1) through thirty-seven (37) as
though fully set forth at this place.

       ANSWER:         Defendant incorporates its answers to Paragraphs 1-37, as though fully set

forth herein.


      59.   Plaintiff engaged in protected activities when he requested a reasonable
accommodation and when he filed a complaint of discrimination with the EEOC.

       ANSWER:         Defendant denies the allegations in Paragraph 59.


        60.      Defendants retaliated against Plaintiff by refusing to allow Plaintiff to return to
work, by refusing to provide Plaintiff with a reasonable accommodation, and otherwise harassing
Plaintiff in various ways designed to impede his ability to work for Defendant.

       ANSWER:         Defendant denies the allegations in Paragraph 60.




                                                -11-
    Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 12 of 16 PageID #:28




        61.     There is a casual connection between Plaintiff’s protected activity and Defendant’s
retaliatory actions.

       ANSWER:         Defendant denies the allegations in Paragraph 61.


        62.    Similarly situated employees who did not engage in protected activities were
treated more favorably than Plaintiff.

       ANSWER:         Defendant denies the allegations in Paragraph 62.


         63. Defendant’s actions, as described above, are in violation of the ADAAA, as the
Defendant has engaged in acts of retaliation because of Plaintiff’s engagement in protected
activities.

       ANSWER:         Defendant denies the allegations in Paragraph 63.


        64.     As a direct and proximate result of said unlawful employment practices and in
disregard of the Plaintiff’s rights and sensibilities, Plaintiff has suffered lost wages, the indignity
of discrimination, which has manifested in emotional distress, and further has negatively impacted
his future ability to support himself, harmed his earning capacity, disrupted his personal life, and
caused loss of enjoyment of the ordinary pleasures of life.

       ANSWER:         Defendant denies the allegations in Paragraph 64.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Daniel Drzymalla, by and through his attorneys, Ed Fox &

Associates, Ltd., requests the following relief:

       A.      That Plaintiff be granted general and compensatory damages in an amount to be
               determined at trial;

       B.      That Plaintiff be granted punitive or liquidated damages in an amount to be
               determined at trial;

       C.      That the Court grant to Plaintiff his reasonably incurred attorneys’ fees, costs,
               litigation expenses, and pre-judgment interest; and

       D.      That the Court grant such other and further relief as the Court may deem just or
               equitable.




                                                   -12-
    Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 13 of 16 PageID #:29




       ANSWER:         Defendant denies the propriety of the relief sought in the above Prayer for

Relief and denies the allegations contained therein.


                                  AFFIRMATIVE DEFENSES

       1.      To the extent that Plaintiff has failed to exhaust his administrative remedies, his

claims for relief are barred.

       2.      Insofar as Plaintiff seeks to recover relief for: (a) alleged incidents occurring prior

to the applicable limitations period for filing of an administrative Charge of Discrimination; and

(b) alleged incidents of discrimination not listed in his Charges of Discrimination, Plaintiff may

not recover any relief for such incidents of alleged discrimination.

       3.      Defendant did not engage in any discriminatory or retaliatory conduct toward

Plaintiff, and Defendant acted in good faith and without any intent to discriminate or retaliate.

Defendant’s treatment of Plaintiff was based on legitimate, non-discriminatory factors.

       4.      The employment decisions and actions of which Plaintiff complains would have

been the same regardless of Plaintiff’s alleged disabilities or protected activities.

       5.      To the extent that Plaintiff seeks punitive damages, those claims fail because

Defendant did not act with malice or reckless indifference to Plaintiff’s federally protected rights

or those granted by the State of Illinois. Defendant’s actions were taken in good faith, in

accordance with its policies against discrimination and applicable laws. Further, an excessive

punitive damages award would violate Defendant’s rights under the United States Constitution,

including rights secured under the due process, equal protection and takings clauses.

       6.      To the extent that Plaintiff has suffered any damages, which Defendant denies,

Plaintiff’s prayer for relief must fail if he failed to mitigate his damages as required by law.

Alternatively, if Plaintiff did mitigate or attempt to mitigate his alleged damages, Defendant is



                                                -13-
    Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 14 of 16 PageID #:30




entitled to an offset against any damages allegedly due to Plaintiff.

          7.      Plaintiff cannot recover lost wages of benefits for any period of time in which he

was physically/mentally unable to work or any time he was not actively seeking employment

compatible with his drug use and/or restrictions.

          8.     To the extent that Plaintiff’s claims are subject to the after-acquired evidence

doctrine, any remedy or recovery to which Plaintiff might have been entitled must be denied or

reduced accordingly.

          9.     Plaintiff’s claims fail to the extent that they are barred, in whole or in part, by the

doctrine of waiver, equitable estoppel, unclean hands, and/or laches.

          10.    In the event that the Court or a jury should ever conclude that protected activity

under the ADA was a motivating factor in any employment decisions challenged by Plaintiff,

which Defendant expressly denies, Defendant avers that the same decisions would have been made

absent consideration of protected ADA activity.

          11.    The accommodation(s) allegedly requested by Plaintiff would have imposed an

undue hardship on Defendant and posed a direct threat to the health and safety of Plaintiff and

others.

          12.    At all times, Defendant’s actions were in compliance with the Federal Railway

Administration, the National Transportation Safety Board, and applicable regulations and

guidance.

          Defendant reserves the right to amend its Answer to raise any additional defenses that may

become available during the discovery process, as well as the right to assert additional affirmative

defenses as established by the facts of the case.

          To the extent that any of the foregoing allegations in the Complaint have not been expressly



                                                 -14-
    Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 15 of 16 PageID #:31




admitted or denied, said allegations are hereby denied.

       WHEREFORE, Defendant prays that Plaintiff’s Complaint be dismissed in its entirety with

prejudice; that Plaintiff takes nothing by this action; and that Defendant be awarded reasonable

costs and such other relief as this Court deems proper.

                                                  Respectfully submitted,

                                                  THE BELT RAILWAY COMPANY OF
                                                  CHICAGO



                                                  By: /s/ Amanda E. Inskeep
                                                              One of Its Attorneys

Jeff Nowak
Amanda E. Inskeep
LITTLER MENDELSON, P.C.
321 North Clark Street
Suite 1000
Chicago, IL 60654
312.372.5520

Dated: December 9, 2019




                                              -15-
      Case: 1:19-cv-06655 Document #: 6 Filed: 12/09/19 Page 16 of 16 PageID #:32




                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, certifies that on December 9, 2019, she caused a copy of

Defendant’s Answer and Affirmative Defenses to be filed electronically with the Clerk of the

U.S. District Court, Northern District of Illinois, using the CM/ECF (electronic case filing) system,

which sent electronic notification of such filing to the following ECF participants:

                                         Jaclyn N. Diaz
                                    Ed Fox & Associates, Ltd.
                                     300 West Adams Street
                                            Suite 330
                                       Chicago, IL 60606
                                       jdiaz@foxlaw.com



                                                              /s/Amanda E. Inskeep
                                                              Amanda E. Inskeep

4824-9642-9226.1 102602.1002
